 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 1 of 13. PageID #: 478115



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                           MDL No. 2804
THIS DOCUMENT RELATES TO:                  Case No. 17-md-2804
                                           Judge Dan Aaron Polster
County of Summit, Ohio, et al. v. Purdue
Pharma L.P., et al.,
Case No. 18-op-45090 (N.D. Ohio)

The County of Cuyahoga, Ohio, et al. v.
Purdue Pharma L.P., et al.,
Case No. 17-op-45004 (N.D. Ohio)

“Track One-B Cases”


PHARMACY DEFENDANTS’ MOTION TO COMPEL LIMITED ADDITIONAL DATA
     FROM THE OHIO BOARD OF PHARMACY’S OARRS DATABASE
 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 2 of 13. PageID #: 478116



                                        INTRODUCTION

       The Pharmacy Defendants1 served a subpoena (the “Subpoena”) on the Ohio Board of

Pharmacy (the “Board”), seeking limited but critical additional data from the prescription

monitoring database that the Board maintains, the Ohio Automated Rx Reporting System

(“OARRS”). The Board refused to comply. The Pharmacy Defendants’ Subpoena seeks just

two datapoints—the identity of the prescribers and of the pharmacies/dispensers—associated

with the prescription data the Board produced in Track 1A. The Subpoena does not seek patient

information such as name, address, or date of birth, which the Pharmacy Defendants agree is

protected health information of the utmost sensitivity. However, the prescriber and dispenser

data in question is critical to the Pharmacy Defendants’ ability to defend against Plaintiffs’ new

dispensing claims. In fact, this Court has already said—more than once—that the Pharmacy

Defendants are entitled to that data. See 12/4/19 Hr’g Tr. 49:1-10 (“[Y]ou can get that

data….[The Pharmacy Defendants] can defend the case that way.”); 12/27/19 Order on

Reconsideration, Dkt. 3055 at 3 (“The Court agrees that third-party discovery of the OARRS

database may be helpful and necessary…”).

       Without the additional data, it is impossible to identify where any prescription in the

OARRS database was filled, including the roughly 46 percent of the dispensing market in Track

1 that Plaintiffs have not sued, and which, under Plaintiffs’ litigation theory, may be largely or

even entirely responsible for the alleged harms Plaintiffs claim to have suffered due to the filling



       1
         “Pharmacy Defendants” are CVS Rx Services, Inc., CVS Indiana, L.L.C., CVS
Pharmacy, Inc., and Ohio CVS Stores, L.L.C. (“CVS”), Rite Aid of Maryland, Inc., d/b/a Mid-
Atlantic Customer Support Center, Rite Aid of Ohio, Inc., and Rite Aid Hdqtrs. Corp. (“Rite
Aid”), Walgreen Co. and Walgreen Eastern Co. (“Walgreens”), HBC Service Company, an
unincorporated operating division of Giant Eagle, Inc. (“Giant Eagle”), Discount Drug Mart
(“DDM”), and Walmart Inc. (“Walmart”).

                                                 2
 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 3 of 13. PageID #: 478117



of improper prescriptions.2 The absence of such data also makes it impossible to identify the

physicians who wrote those prescriptions. The Pharmacy Defendants need dispenser and

prescriber information for all prescriptions in the OARRS database, in order to defend against

Plaintiffs’ claims.

          This information is not only indisputably relevant, it may absolve the Pharmacy

Defendants completely. It also is uniquely in the hands of the Board. There is no burden to

producing it. Indeed, the Board already has produced the data, but with the requested fields

anonymized, and therefore effectively excluded. All the Pharmacy Defendants ask is for the

Board to make an updated production of that exact same data with the requested fields included.

The Court should grant the Pharmacy Defendants’ motion.

                                               BACKGROUND

          The Board is charged with regulating the practice of pharmacy and the legal distribution

of drugs in Ohio. As part of those duties, the Board has developed and maintains OARRS.

OARRS consists of two databases: a patient database that contains records of all controlled

substances dispensed to outpatients, and an ARCOS-like database that contains records of

shipments of those medications by wholesalers and others. This motion concerns only the

former.

          The OARRS patient database includes the following information about all controlled

substance prescriptions filled in Ohio:

                 1. Date prescription is filled;
                 2. Prescription number;
                 3. Date prescription written;
                 4. Quantity;

          2
         This percentage of the market is based on morphine milligram equivalents of
prescription opioids received by all dispensers, as reported in the ARCOS data. The ARCOS
data says nothing about prescriptions filled by any pharmacy or other dispenser.

                                                   3
 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 4 of 13. PageID #: 478118



               5. Number of refills;
               6. Days’ supply;
               7. NDC code;
               8. Payment type;
               9. Pharmacy name and address;
               10. Pharmacy number (assigned by the Board) and Business Activity Codes and
               Subcodes;
               11. Physician name and address;
               12. Physician number (assigned by the Board) and Business Activity Codes and
               Subcodes; and
               13. Patient name, sex, address, age, and condition.

       In Track 1A—before Plaintiffs amended their complaints to add dispensing claims

against the Pharmacy Defendants—McKesson served a subpoena for all OARRS data, including

patient-identifying information that the Pharmacy Defendants do not seek. Initially, the Board

refused to comply, citing privacy and confidentiality concerns. McKesson moved to compel.

The Court denied McKesson’s motion. Following that ruling, however, McKesson and the

Board continued to meet and confer, and the Board ultimately produced statewide OARRS data

from 2008 to 2018, identifying all of the information listed above except pharmacy name and

address; pharmacy number; physician name and address; physician number; and patient name,

address, and condition. In place of patient names, the Board produced data identifying patients

by a unique number, allowing the same patient to be followed from prescription to prescription.

       It is undisputed, however, that the produced OARRS data cannot be used to identify the

pharmacy that filled any prescription or the doctor who wrote any prescription.

       At the time this data was produced, the only claims pending against the Pharmacy

Defendants related to their distribution of prescription opioids to their own stores, not their

dispensing practices. On November 20, 2019, following the workup for trial of the distribution

claims, the empaneling of a jury, and the eve-of-trial settlement of all but one of the remaining

non-severed defendants in Track 1, the Court allowed Plaintiffs to amend their complaints to add


                                                  4
 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 5 of 13. PageID #: 478119



dispensing claims. Plaintiffs now allege, for the first time, that the Pharmacy Defendants filled

improper prescriptions, and that doing so was a public nuisance that contributed to the opioids

crisis in Cuyahoga and Summit counties.

       Yet, according to the ARCOS data, the Pharmacy Defendants make up just 54 percent of

the dispensing market in those two counties between 2006 and 2014. The Pharmacy Defendants

have no information at all about most of the prescribers, prescriptions, or dispensing practices

associated with the pharmacies and other dispensers that make up the other 46 percent of the

market. Those non-defendant dispensers received 273 million dosage units of pharmaceutical

opioids between 2006 and 2014, according to ARCOS data.

       On December 2, the Pharmacy Defendants served a subpoena on the Board seeking,

among other things, the limited additional OARRS data at issue here, i.e., data identifying the

dispensers and prescribers associated with the millions of opioids prescriptions in Cuyahoga and

Summit Counties that the Pharmacy Defendants did not fill. The Board objected, raising privacy

concerns similar to those the Board raised in response to McKesson’s previous, much broader,

motion to compel.

       By contrast to the Board’s position here, on December 13, 2019, in related state-court

opioids litigation, the state of New York voluntarily produced data from its own prescription

monitoring program, I-STOP, including prescriber and dispenser data similar to what the

Pharmacy Defendants seek here. The produced I-STOP data covers the entire timeframe that

New York’s prescription monitoring program has been in effect.

       The Pharmacy Defendants met and conferred with the Board multiple times, but the

Board refused to produce any additional OARRS data. The Pharmacy Defendants therefore

bring this motion to compel, seeking production of prescriber and dispenser information from the



                                                 5
 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 6 of 13. PageID #: 478120



OARRS database, as well as a general update of the Board’s previous production from OARRS,

to cover the entire timeframe of 2006 to the present. The Pharmacy Defendants agree that the

Board may designate the production under the Court’s existing HIPAA Protective Order.

                                            STANDARD

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

Civ. P. 26(b)(1). The rules allow for inquiry into the affairs of both litigants and third parties.

See Seattle Times Co. v. Rhinehart, 467 U.S. 20, 30 (1984) (emphasis added). Thus, “[a]

command in a subpoena to produce documents, electronically stored information, or tangible

things requires the responding person to permit inspection, copying, testing, or sampling of the

materials.” Fed. R. Civ. P. 45(a)(l)(D).

       Under Rule 45, the party refusing to comply bears the burden of showing good cause.

9A C. Wright & A. Miller, Fed. Prac. & Proc. Civ. §2463.2 (3rd ed. Sept. 2017). “At any time,

on notice to the commanded person, the serving party may move the court ... for an order

compelling production or inspection,” Fed. R. Civ. P. 45(d)(B)(i), and the court “may hold in

contempt a person who, having been served, fails without adequate excuse to obey the

subpoena,” Fed. R. Civ. P. 45(g).




                                                   6
 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 7 of 13. PageID #: 478121



                                          ARGUMENT

I.   The Pharmacy Defendants Have Shown a Substantial Need for the Limited Additional
     Data Requested from the OARRS Database.

       The Pharmacy Defendants cannot fairly defend themselves against Plaintiffs’ public

nuisance claims without the limited additional information sought from OARRS. OARRS is the

only source for identifying the doctors and dispensers associated with each opioid prescription

filled in Ohio. That information is necessary to show widespread alternative causes of the

alleged nuisance, e.g., the large number of “over-prescribers,” “pill mills,” and other dispensers

Plaintiffs chose not to sue.3

       Indeed, the Court recognized the Pharmacy Defendants’ need for this data to show

alternative causation at the most recent Case Management Conference. The Court stated, “you

can get that data and you can run things and you can put in that, hey, those are the people who

caused the public nuisance, not us….You’re free to do that….[The Pharmacy Defendants] can

defend the case that way.” 12/4/19 Hr’g Tr. 49:1-10; see also Dkt. 3055 at 3 (“discovery of the

OARRS database may be helpful and necessary”). The Pharmacy Defendants cannot do that,

however, unless the Court orders the Board to produce the requested information.

       The OARRS data is also necessary to identify “doctor shoppers.” Importantly, the Board

has already anonymized patient names (and other patient-identifying information) in the data that

it previously produced. The produced OARRS data identifies each patient by a unique number


       3
         For example, the OARRS data is necessary to identify the dispensing practices of “pill
mills” such as those that recently closed in Scioto County, and the prescribing practices of the
criminal doctors associated with those pill mills, both of which clearly contributed to the opioids
crisis. See John Caniglia, An end of an era: Pill mills close, but deadly effects linger, Cleveland
Plain Dealer (Dec. 1, 2019) and John Caniglia, Key players convicted in Scioto County’s pill
mills, Cleveland Plain Dealer (Dec. 1, 2019), both available at
https://www.cleveland.com/news/2019/12/the-end-of-an-era-pill-mills-are-gone-at-ohios-opioid-
epicenter-but-crisis-continues.html.

                                                 7
 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 8 of 13. PageID #: 478122



that travels with that patient from prescription to prescription, doctor to doctor, pharmacy to

pharmacy. By contrast, the Pharmacy Defendants’ own data contains only their own dispensing

information. Therefore, the parties will not be able to use the Pharmacy Defendants’ dispensing

data to identify patients who filled prescriptions at multiple pharmacies—or prescribers who

wrote multiple prescriptions for such patients.

       OARRS is the only dataset anywhere that allows the tracing of individuals across

doctors and pharmacies. Therefore, it is the only dataset that allows the identification of doctor

shoppers who sought pills from multiple places, as well as the over-prescribers who wrote those

patients’ prescriptions. Identifying those patients and prescribers is a primary purpose of

OARRS. See https://www.ohiopmp.gov/About.aspx.

       The Pharmacy Defendants need statewide OARRS data, because this Court has ordered

that the Track 1 Plaintiffs may use the Pharmacy Defendants’ statewide dispensing data against

them. See Dkt. 3055 at 4. Likewise, the Pharmacy Defendants need OARRS data from 2006 to

the present, because that is the temporal scope of the data that the Court has ordered the

Pharmacy Defendants to produce. Id.

II. The Board Cannot Show Good Cause for Noncompliance with the Subpoena.

       The Pharmacy Defendants’ need for this limited additional data swamps any basis for

withholding it. First, it is indisputably, critically relevant, and potentially even case dispositive.

The data may well show that any public nuisance relates to non-party dispensing or prescribing

conduct, not the conduct of any of the Pharmacy Defendants.

       Second, there is little burden to the Board in producing it. The Board already has pulled

the data in question, taken the extra step of anonymizing it, and produced it in this litigation. In

fact, the Board conceded in its previous opposition to McKesson’s motion to compel that the



                                                   8
 Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 9 of 13. PageID #: 478123



Board pulls OARRS data routinely, every few months, for research purposes. All the Pharmacy

Defendants ask is that the same data previously produced be updated and reproduced with the

pharmacy and prescriber fields included.

       Third, the privacy concerns raised by the Board in opposition to McKesson’s previous

motion to compel, though certainly real and substantial, cannot bar production here. The Court

has ordered the Pharmacy Defendants to produce their own dispensing data, over objection,

holding that any privacy concerns are adequately addressed by the Court’s HIPAA Protective

Order. If the Pharmacy Defendants are required to produce their own dispensing data under

those circumstances, they should also be entitled to OARRS data (also under the applicable

Protective Order) to defend against Plaintiffs’ claims.

       Finally, the Pharmacy Defendants do not seek patient identifying information such as

patient name, address, or date of birth. Moreover, the fact that the Board has already produced

much of the information in the OARRS database, despite this Court’s denial of McKesson’s

motion to compel, coupled with the State of New York’s production of its own prescription

monitoring data in related state court proceedings—including the same type of data the

Pharmacy Defendants seek here—undercuts any argument that the Board is prevented from

making this limited additional production.

                                         CONCLUSION

       Because the benefit substantially outweighs any burden from producing the limited data

sought, the Pharmacy Defendants ask this Court to order the Board to reproduce the OARRS

data, identifying the prescribers and pharmacies associated with the dispensing data the Board

has already produced.




                                                 9
Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 10 of 13. PageID #: 478124



Dated: January 8, 2020             Respectfully submitted,

                                   /s/ Kaspar J. Stoffelmayr
                                   Kaspar J. Stoffelmayr
                                   Katherine M. Swift
                                   BARTLIT BECK LLP
                                   54 West Hubbard Street
                                   Chicago, IL 60654
                                   Phone: (312) 494-4400
                                   Fax: (312) 494-4440
                                   E-mail: kaspar.stoffelmayr@bartlitbeck.com
                                   E-mail: kate.swift@bartlitbeck.com

                                   Attorneys for Walgreen Co. and Walgreen Eastern
                                   Co.

                                   /s/ Tina M. Tabacchi
                                   Tina M. Tabacchi
                                   Tara A. Fumerton
                                   JONES DAY
                                   77 West Wacker
                                   Chicago, IL 60601
                                   Phone: (312) 269-4335
                                   Fax: (312) 782-8585
                                   E-mail: tmtabacchi@jonesday.com
                                   E-mail: tfumerton@jonesday.com

                                   Attorneys for Walmart Inc.

                                   /s/ Eric R. Delinsky
                                   Eric R. Delinsky
                                   Alexandra W. Miller
                                   ZUCKERMAN SPAEDER LLP
                                   1800 M Street, NW
                                   Suite 1000
                                   Washington, DC 20036
                                   Phone: (202) 778-1800
                                   Fax: (202) 822-8106
                                   E-mail: edelinsky@zuckerman.com
                                   E-mail: smiller@zuckerman.com

                                   Attorneys for CVS Rx Services, Inc., CVS Indiana,
                                   L.L.C., CVS Pharmacy, Inc., and Ohio CVS Stores,
                                   L.L.C.




                                     10
Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 11 of 13. PageID #: 478125



                                   /s/ Kelly A. Moore
                                   Kelly A. Moore
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   101 Park Avenue
                                   New York, NY 10178
                                   Phone: (212) 309-6612
                                   Fax: (212) 309-6001
                                   E-mail: kelly.moore@morganlewis.com

                                   Elisa P. McEnroe
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   Phone: (215) 963-5917
                                   Fax: (215) 963-5001
                                   E-mail: elisa.mcenroe@morganlewis.com

                                   Attorneys for Rite Aid of Maryland, Inc., d/b/a Mid-
                                   Atlantic Customer Support Center, Rite Aid of Ohio,
                                   Inc., and Rite Aid Hdqtrs. Corp.

                                   /s/ Timothy D. Johnson
                                   Timothy D. Johnson
                                   Gregory E. O’Brien
                                   CAVITCH FAMILO & DURKIN, CO. LPA
                                   Twentieth Floor
                                   1300 East Ninth Street
                                   Cleveland, OH 44114
                                   Phone: (216) 621-7860
                                   Fax: (216) 621-3415
                                   Email: tjohnson@cavitch.com
                                   Email: gobrien@cavitch.com

                                   Attorneys for Discount Drug Mart, Inc.

                                   /s/ Robert M. Barnes
                                   Robert M. Barnes
                                   Scott D. Livingston
                                   Joshua A. Kobrin
                                   MARCUS & SHAPIRA, LLP
                                   35th Floor, One Oxford Centre
                                   301 Grant Street
                                   Pittsburgh, PA 15219
                                   Phone: (412) 471-3490
                                   Fax: (412) 391-8758
                                   E-mail: rbarnes@marcus-shapira.com

                                     11
Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 12 of 13. PageID #: 478126



                                   E-mail: livingston@marcus-shapira.com
                                   E-mail: kobrin@marcus-shapira.com

                                   Attorneys for HBC Service Company




                                     12
Case: 1:17-md-02804-DAP Doc #: 3070 Filed: 01/08/20 13 of 13. PageID #: 478127



                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on January 8, 2020.



                                            /s/ Katherine M. Swift
                                            Katherine M. Swift
                                            BARTLIT BECK LLP
                                            54 West Hubbard Street
                                            Chicago, IL 60654
                                            Phone: (312) 494-4400
                                            Fax: (312) 494-4440
                                            E-mail: kate.swift@bartlit-beck.com

                                            Attorneys for Walgreen Co. and Walgreen Eastern
                                            Co.
